NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 19 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

RICHARD S. GALE,                                 No. 13-15656

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01615-RCJ-PAL

  v.
                                                 MEMORANDUM*
FIRST FRANKLIN LOAN SERVICES,
subsidiary of First Franklin Financial
Corporation; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Richard S. Gale appeals from the district court’s judgment dismissing his

action arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal under Federal Rule of Civil

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6), Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008),

and we affirm.

      The district court properly dismissed Gale’s claim for wrongful

commencement of foreclosure proceedings because Gale’s complaint and records

subject to judicial notice show that the notice of breach and default was issued after

the substitution of trustee, in accord with Nevada law in 2008, and Gale lacked

standing to challenge the timing of the assignment of the deed of trust to defendant

LaSalle Bank National Association. See Nev. Rev. Stat. § 107.028(4) (beginning

June 10, 2011, the appointment of a new trustee is ineffective until the substitution

is recorded); Wood v. Germann, 331 P.3d 859, 859 (Nev. 2014) (per curiam) (“[A]

homeowner . . . lacks standing to rely on the timing of [an] assignment as a basis

for challenging the subsequent purchaser’s authority to enforce the loan.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We do not consider Gale’s contentions regarding the Truth in Lending Act,

which were addressed in a prior appeal. See Gale v. First Franklin Loan Servs.,

701 F.3d 1240, 1243-47 (9th Cir. 2012).

      Appellees’ motion for judicial notice, filed on September 13, 2013, is


                                           2                                      13-15656
granted.

      Gale’s request for judicial notice, set forth in his opening brief, is denied.

      AFFIRMED.




                                           3                                     13-15656